Fourth Court of Appeals
                                           San Antonio, Texas
                                               September 22, 2021

                                               No. 04-21-00382-CR

                                        IN RE Jaime FLORES, Relator

                                               Original Proceeding 1

                                                      ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

           It is so ORDERED on September 22, 2021.



                                                                        _____________________________
                                                                        Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




1
    This proceeding arises out of Cause No. 2006-CR-6091, styled The State of Texas v. Jaime Flores.